Citation Nr: 0937040	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  08-02 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
posttraumatic stress disorder (PTSD), from the initial grant 
of service connection.  

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1968 to June 1970.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 2006 decision by the RO 
which denied service connection for PTSD and a TDIU.  A 
videoconference hearing before an acting Veterans Law Judge 
was held in March 2008.  

In August 2008, the Board granted service connection for PTSD 
and remanded the issue of entitlement to TDIU to the RO for 
additional development.  By rating action in September 2008, 
the RO assigned a 30 percent evaluation for PTSD; effective 
from October 31, 2005, the date of receipt of the Veteran's 
claim.  38 C.F.R. § 3.400(b)(2).  The appeal was 
inadvertently returned to the Board in early 2009.  However, 
a temporary claims file created at the RO was not included 
with the records returned to the Board.  Therefore, the Board 
remanded the appeal to the RO for additional development in 
April 2009.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As indicated above, by rating action in September 2008, the 
RO implemented the August 2008 Board decision which granted 
service connection for PTSD and assigned a 30 percent 
evaluation; effective from October 31, 2005, the date of 
receipt of the Veteran's claim.  The Veteran expressed 
dissatisfaction with the rating assigned and, in his 
substantive appeal, dated in August 2009, requested to be 
scheduled for a videoconference hearing.  

As the Veteran has never been afforded a hearing for the 
claim of an increased rating for PTSD, the appeal must be 
returned to the RO to afford him an opportunity to present 
testimony on this issue.  38 C.F.R. § 20.700(a); see also 
38 C.F.R. §  20.703 (2008).  

Accordingly, this case must be REMANDED to the RO for the 
following action:  

The Veteran should be scheduled for a 
videoconference hearing before a member 
of the Board as soon as practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

